OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 329-0050 Date of fiscal year end: February 28, 2013 Date of reporting period: August 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. CM Advisors Family of Funds Semi-Annual Report 2012 CM Advisors Fund CM Advisors Small Cap Value Fund CM Advisors Opportunity Fund CM Advisors Fixed Income Fund August 31, 2012 (Unaudited) This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Item 1. Reports to Stockholders. CM Advisors Fund Portfolio Information August 31, 2012 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Cisco Systems, Inc. 3.7% Jacobs Engineering Group, Inc. 3.3% Applied Materials, Inc. 2.9% Intel Corporation 2.7% Wells Fargo & Company 2.6% Dell, Inc. 2.5% Microsoft Corporation 2.4% Orion Marine Group, Inc. 2.4% Berkshire Hathaway, Inc. - Class B 2.3% Tesco plc - ADR 2.1% 1 CM Advisors Small Cap Value Fund Portfolio Information August 31, 2012 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Orion Marine Group, Inc. 2.8% CDI Corporation 2.8% Core-Mark Holding Company, Inc. 2.8% Powell Industries, Inc. 2.8% Steelcase, Inc. - Class A 2.5% Universal Forest Products, Inc. 2.3% Granite Construction, Inc. 2.3% Benchmark Electronics, Inc. 2.3% Apogee Enterprises, Inc. 2.2% Vishay Precision Group, Inc. 2.2% 2 CM Advisors Opportunity Fund Portfolio Information August 31, 2012 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Direxion Daily Small Cap Bear 3X Shares 7.5% Central GoldTrust 5.1% Japan Smaller Capitalization Fund, Inc. 4.8% Safety Insurance Group, Inc. 2.8% CalAmp Corporation 2.8% Shaw Group, Inc. (The) 2.6% Core-Mark Holding Company, Inc. 2.6% USANA Health Sciences, Inc. 2.6% PennyMac Mortgage Investment Trust 2.6% Netspend Holdings, Inc. 2.5% 3 CM Advisors Fixed Income Fund Portfolio Information August 31, 2012 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets Alcoa, Inc., 5.87%, due 02/23/22 1.2% Western Union Company (The), 6.20%, due 11/17/36 1.2% Rowan Companies, Inc., 7.875%, due 08/01/19 1.1% American Express Company, 7.00%, due 03/19/18 1.0% Transocean, Inc., 7.375%, due 04/15/18 1.0% Advance Auto Parts, Inc., 5.75%, due 05/01/20 1.0% UnitedHealth Group, Inc., 6.00%, due 02/15/18 1.0% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 1.0% ArcelorMittal, 4.75%, due 02/25/17 0.9% Kraft Foods, Inc., 6.125%, due 02/01/18 0.9% 4 CM Advisors Fund Schedule of Investments August 31, 2012 (Unaudited) COMMON STOCKS — 76.0% Shares Value Consumer Discretionary — 5.8% Auto Components — 0.1% Drew Industries, Inc. * $ Distributors — 1.0% Core-Mark Holding Company, Inc. Hotels, Restaurants & Leisure — 0.0% (a) WMS Industries, Inc. * Household Durables — 2.4% MDC Holdings, Inc. Toll Brothers, Inc. * Media — 0.3% Comcast Corporation - Class A Special Specialty Retail — 2.0% Advance Auto Parts, Inc. Staples, Inc. Consumer Staples — 2.2% Food & Staples Retailing — 2.1% Kroger Company (The) Tesco plc - ADR Food Products — 0.0% (a) Kellogg Company Personal Products — 0.1% LifeVantage Corporation * Energy — 3.7% Energy Equipment & Services — 1.7% Dawson Geophysical Company * Tidewater, Inc. Unit Corporation * Oil, Gas & Consumable Fuels — 2.0% Exxon Mobil Corporation Total S.A. - ADR Valero Energy Corporation 5 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 76.0% (Continued) Shares Value Financials — 7.4% Capital Markets — 0.0% (a) Charles Schwab Corporation (The) $ Commercial Banks — 2.6% Wells Fargo & Company Consumer Finance — 1.4% American Express Company Insurance — 3.4% Berkshire Hathaway, Inc. - Class B * Marsh & McLennan Companies, Inc. Selective Insurance Group, Inc. Health Care — 2.1% Health Care Equipment & Supplies — 1.1% Medtronic, Inc. Health Care Providers & Services — 0.3% VCA Antech, Inc. * Life Sciences Tools & Services — 0.7% Thermo Fisher Scientific, Inc. Industrials — 27.7% Aerospace & Defense — 0.3% Innovative Solutions & Support, Inc. * Building Products — 4.0% Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Universal Forest Products, Inc. Commercial Services & Supplies — 2.6% ABM Industries, Inc. Steelcase, Inc. - Class A Construction & Engineering — 7.1% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Layne Christensen Company * Orion Marine Group, Inc. * 6 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 76.0% (Continued) Shares Value Industrials — 27.7% (Continued) Electrical Equipment — 4.3% Emerson Electric Company $ Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Industrial Conglomerates — 1.6% 3M Company Machinery — 4.8% Astec Industries, Inc. * Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. * Marine — 0.0% (a) Kirby Corporation * Professional Services — 2.1% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 0.9% Lawson Products, Inc. Information Technology — 24.5% Communications Equipment — 3.7% Cisco Systems, Inc. PCTEL, Inc. Computers & Peripherals — 2.9% Dell, Inc. * Hewlett-Packard Company Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components — 7.7% Benchmark Electronics, Inc. * Corning, Inc. Maxwell Technologies, Inc. * Molex, Inc. Newport Corporation * 7 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 76.0% (Continued) Shares Value Information Technology — 24.5% (Continued) Electronic Equipment, Instruments & Components — 7.7% (Continued) Perceptron, Inc. * $ Planar Systems, Inc. * Vishay Precision Group, Inc. * Internet Software & Services — 0.1% EarthLink, Inc. Velti plc * IT Services — 1.4% Paychex, Inc. Semiconductors & Semiconductor Equipment — 6.3% Applied Materials, Inc. Cohu, Inc. Intel Corporation Rudolph Technologies, Inc. * Software — 2.4% Microsoft Corporation Materials — 2.6% Chemicals — 0.0% (a) Olin Corporation Metals & Mining — 2.6% Comstock Mining, Inc. * Newmont Mining Corporation Utilities — 0.0% (a) Electric Utilities — 0.0% (a) Exelon Corporation Total Common Stocks (Cost $84,911,533) $ WARRANTS — 0.1% Shares Value Wells Fargo & Company * (Cost $130,130) $ 8 CM Advisors Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 23.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $29,492,436) $ Total Investments at Value — 100.0% (Cost $114,534,099) $ Liabilities in Excess of Other Assets — (0.0%) (a) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to financial statements. 9 CM Advisors Small Cap Value Fund Schedule of Investments August 31, 2012 (Unaudited) COMMON STOCKS — 85.8% Shares Value Consumer Discretionary — 7.2% Auto Components — 1.1% Drew Industries, Inc. * $ Distributors — 2.8% Core-Mark Holding Company, Inc. Hotels, Restaurants & Leisure — 1.6% WMS Industries, Inc. * Household Durables — 1.7% MDC Holdings, Inc. Toll Brothers, Inc. * Consumer Staples — 0.5% Personal Products — 0.5% LifeVantage Corporation * Energy — 3.1% Energy Equipment & Services — 3.1% Dawson Geophysical Company * Tidewater, Inc. Unit Corporation * Financials — 2.2% Commercial Banks — 1.2% Glacier Bancorp, Inc. Insurance — 1.0% Selective Insurance Group, Inc. Health Care — 0.4% Health Care Providers & Services — 0.4% VCA Antech, Inc. * Industrials — 49.7% Aerospace & Defense — 2.5% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. * Building Products — 9.9% Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Insteel Industries, Inc. 10 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 85.8% (Continued) Shares Value Industrials — 49.7% (Continued) Building Products — 9.9% (Continued) Masonite Worldwide Holdings, Inc. * $ Quanex Building Products Corporation Universal Forest Products, Inc. Commercial Services & Supplies — 4.3% ABM Industries, Inc. Steelcase, Inc. - Class A Construction & Engineering — 8.2% EMCOR Group, Inc. Granite Construction, Inc. Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment — 7.9% Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Machinery — 8.6% Astec Industries, Inc. * Flow International Corporation * Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. * Marine — 0.8% Kirby Corporation * Professional Services — 5.9% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 1.6% Lawson Products, Inc. Information Technology — 18.0% Communications Equipment — 0.5% PCTEL, Inc. 11 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 85.8% (Continued) Shares Value Information Technology — 18.0% (Continued) Computers & Peripherals — 0.7% Hutchinson Technology, Inc. * $ Electronic Equipment, Instruments & Components — 10.3% Benchmark Electronics, Inc. * Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * Vishay Precision Group, Inc. * Internet Software & Services — 2.1% EarthLink, Inc. Velti plc * Semiconductors & Semiconductor Equipment — 4.4% Cohu, Inc. CyberOptics Corporation * International Rectifier Corporation * Rudolph Technologies, Inc. * Materials — 4.7% Chemicals — 0.8% Olin Corporation Metals & Mining — 3.9% Comstock Mining, Inc. * Synalloy Corporation Total Common Stocks (Cost $7,569,098) $ 12 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 12.8% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $1,211,622) $ Total Investments at Value — 98.6% (Cost $8,780,720) $ Other Assets in Excess of Liabilities — 1.4% Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to financial statements. 13 CM Advisors Opportunity Fund Schedule of Investments August 31, 2012 (Unaudited) COMMON STOCKS — 71.2% Shares Value Consumer Discretionary — 10.7% Distributors — 2.6% Core-Mark Holding Company, Inc. $ Hotels, Restaurants & Leisure — 1.9% Kona Grill, Inc. * Multimedia Games Holding Company, Inc. * Household Durables — 2.5% SodaStream International, Ltd. * Internet & Catalog Retail — 1.2% Gaiam, Inc. - Class A * Leisure Equipment & Products — 2.5% LeapFrog Enterprises, Inc. * Nautilus, Inc. * Consumer Staples — 3.9% Personal Products — 3.9% LifeVantage Corporation * USANA Health Sciences, Inc. * Financials — 12.8% Commercial Banks — 1.9% Wilshire Bancorp, Inc. * Consumer Finance — 2.5% Netspend Holdings, Inc. * Insurance — 5.8% First American Financial Corporation ProAssurance Corporation Safety Insurance Group, Inc. Real Estate Investment Trusts (REIT) — 2.6% PennyMac Mortgage Investment Trust Health Care — 0.9% Biotechnology — 0.9% Biospecifics Technologies Corporation * 14 CM Advisors Opportunity Fund Schedule of Investments (Continued) COMMON STOCKS — 71.2% (Continued) Shares Value Industrials — 9.8% Aerospace & Defense — 1.5% TASER International, Inc. * $ Construction & Engineering — 6.2% Argan, Inc. MYR Group, Inc. * Shaw Group, Inc. (The) * Electrical Equipment — 0.3% Active Power, Inc. * Machinery — 1.8% Lydall, Inc. * Information Technology — 24.4% Communications Equipment — 3.8% Brocade Communications Systems, Inc. * CalAmp Corporation * Electronic Equipment, Instruments & Components — 4.1% Daktronics, Inc. IPG Photonics Corporation * Internet Software & Services — 5.2% Ancestry.com, Inc. * AOL, Inc. * Velti PLC * IT Services — 2.4% Syntel, Inc. Semiconductors & Semiconductor Equipment — 4.4% Cirrus Logic, Inc. * Kulicke & Soffa Industries, Inc. * PDF Solutions, Inc. * Software — 4.5% KongZhong Corporation - ADR * Tangoe, Inc. * Materials — 8.7% Construction Materials — 1.9% Eagle Materials, Inc. 15 CM Advisors Opportunity Fund Schedule of Investments (Continued) COMMON STOCKS — 71.2% (Continued) Shares Value Materials — 8.7% (Continued) Metals & Mining — 6.8% Comstock Mining, Inc. * $ Nevsun Resources Ltd. Primero Mining Corporation * RTI International Metals, Inc. * Total Common Stocks (Cost $1,239,570) $ CLOSED-END FUNDS — 9.9% Shares Value Central GoldTrust * $ Japan Smaller Capitalization Fund, Inc. Total Closed-End Funds (Cost $173,285) $ EXCHANGE-TRADED FUNDS — 7.5% Shares Value Direxion Daily Small Cap Bear 3X Shares * (Cost $145,109) $ MONEY MARKET FUNDS — 8.2% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $144,834) $ Total Investments at Value — 96.8% (Cost $1,702,798) $ Other Assets in Excess of Liabilities — 3.2% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to financial statements. 16 CM Advisors Fixed Income Fund Schedule of Investments August 31, 2012 (Unaudited) CORPORATE BONDS — 34.8% Par Value Value Consumer Discretionary — 6.0% Auto Components — 0.4% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 0.8% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.9% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media — 1.4% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail — 0.7% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 1.8% Advance Auto Parts, Inc., 5.75%, due 05/01/20 Home Depot, Inc. (The), 5.40%, due 03/01/16 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples — 3.4% Beverages — 1.2% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food Products — 0.9% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 0.4% Clorox Company (The), 5.45%, due 10/15/12 17 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 34.8% (Continued) Par Value Value Consumer Staples — 3.4% (Continued) Personal Products — 0.9% Avon Products, Inc., 6.50%, due 03/01/19 $ $ Energy — 3.9% Energy Equipment & Services — 2.8% Rowan Companies, Inc., 7.875%, due 08/01/19 Transocean, Inc., 7.375%, due 04/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels — 1.1% Valero Energy Corporation, 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 1.9% Commercial Banks — 0.6% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.3% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 1.7% Health Care Providers & Services — 1.0% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.7% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 4.8% Aerospace & Defense — 0.3% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 0.7% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 Commercial Services & Supplies — 0.8% Pitney Bowes, Inc., 5.75%, due 09/15/17 18 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 34.8% (Continued) Par Value Value Industrials — 4.8% (Continued) Commercial Services & Supplies — 0.8% (Continued) R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 $ $ 12.00%, due 02/01/19 Electrical Equipment — 0.9% Eaton Corporation, 8.10%, due 08/15/22 Emerson Electric Company, 5.25%, due 10/15/18 Machinery — 0.1% Dover Corporation, 5.45%, due 03/15/18 Professional Services — 0.2% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 Road & Rail — 1.8% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology — 4.2% Computers & Peripherals — 0.5% Dell, Inc., 5.65%, due 04/15/18 Electronic Equipment, Instruments & Components — 1.3% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services — 2.4% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials — 8.2% Chemicals — 1.4% Cytec Industries, Inc., 8.95%, due 07/01/17 19 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 34.8% (Continued) Par Value Value Materials — 8.2% (Continued) Chemicals — 1.4% (Continued) E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 $ $ Construction Materials — 1.0% Vulcan Materials Company, 6.40%, due 11/30/17 7.50%, due 06/15/21 Containers & Packaging — 0.9% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining — 4.9% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 4.75%, due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Utilities — 0.7% Multi-Utilities — 0.7% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $30,359,058) $ U.S. TREASURY OBLIGATIONS — 52.0% Par Value Value U.S. Treasury Bills (a) — 52.0% 0.10%, due 09/27/12 $ $ 0.14%, due 11/08/12 Total U.S. Treasury Obligations (Cost $52,992,905) $ CLOSED-END FUNDS — 1.0% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds (Cost $855,726) $ 20 CM Advisors Fixed Income Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 11.8% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $12,023,992) $ Total Investments at Value — 99.6% (Cost $96,231,681) $ Other Assets in Excess of Liabilities — 0.4% Net Assets — 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to financial statements. 21 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2012 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments Net assets $ $ See accompanying notes to financial statements. 22 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) August 31, 2012 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ $ Class R shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 23 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2012 (Unaudited) CM Advisors Opportunity Fund CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — Payable to Advisor (Note 5) — Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 24 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2012 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Registration and filing fees Administration fees (Note 5) Fund accounting fees (Note 5) Transfer agent fees (Note 5) Professional fees Trustees’ fees and expenses Printing of shareholder reports Postage and supplies Custody and bank service fees Insurance expense Compliance support services fees Distributor service fees (Note 5) Distribution fees (Note 5) Pricing fees Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) See accompanying notes to financial statements. 25 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2012 (Unaudited) CM Advisors Opportunity Fund CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Professional fees Fund accounting fees (Note 5) Registration and filing fees Trustees’ fees and expenses Transfer agent fees (Note 5) Custody and bank service fees Postage and supplies Pricing fees Insurance expense Printing of shareholder reports Compliance support services fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 26 CM Advisors Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 29, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I ) ) Distributions from net investment income, Class R — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from Class I share transactions ) ) CLASS C Proceeds from shares sold — Payments for shares redeemed ) — Net increase (decrease) in net assets from Class C share transactions ) CLASS R Proceeds from shares sold — Net asset value of shares issued in reinvestment of distributions to shareholders — 57 Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) — Net increase (decrease) in net assets from Class R share transactions ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ See accompanying notes to financial statements. 27 CM Advisors Small Cap Value Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Period Ended February 29, 2012(a) FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I — ) Distributions in excess of net investment income, Class I — ) Distributions from net realized gains, Class I — ) Distributions from net realized gains, Class C — ) Distributions from net realized gains, Class R — ) Decrease in net assets from distributions to shareholders — ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) ) Net increase in net assets from Class I share transactions CLASS C Proceeds from shares sold — Net asset value of shares issued in reinvestment of distributions to shareholders — Increase in net assets from Class C share transactions — CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Increase in net assets from Class R share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ ACCUMULATED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ $ (a) Represents the period from commencement of operations (April 15, 2011) through February 29, 2012. See accompanying notes to financial statements. 28 CM Advisors Opportunity Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 29, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized losses from security transactions ) ) Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 29 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 29, 2012 FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 30 CM Advisors Fund Class I Financial Highlights Per share data for a Class I share outstanding throughout each period: Years Ended Six Months Ended August 31, (Unaudited) February 29, 2012 February 28, 2011 February 28, 2010 February 28, 2009 February 29, 2008 Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income )(a) Distributions from net realized gains — ) ) Total distributions )(a) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) (a) Net asset value at end of period $ Total return (b) 0.78% (c) 1.11% 18.43% 57.39% (41.21%
